Case 1:20-cv-24342-RNS Document 22-2 Entered on FLSD Docket 03/08/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION


                          Case No. 1:20-cv-24342-RNS
   PAYRANGE, INC.                       )
                                        )
              Plaintiff,                )
                                        )
   v.                                   )
                                        )
   KIOSOFT TECHNOLOGIES, LLC and        )
   TECHTREX, INC.,                      )
                                        )
              Defendants.               )
                                        )
                                        )


                      ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICE OF ELECTRONIC FILING

           THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for

   Holiday W. Banta, Consent to Designation, and Request to Electronically Receive Notices of

   Electronic Filing (the “Motion”), pursuant to the Special Rules Governing the Admission and

   Practice of Attorneys in the United States District Court for the Southern District of Florida and

   Section 2B of the CM/ECF Administrative Procedures. This Court having considered the motion

   and all other relevant factors, it is hereby

           ORDERED and ADJUDGED that:

           The Motion is GRANTED. Holiday Banta may appear and participate in this action on

   behalf of KioSoft Technologies, LLC and TechTrex, Inc. The Clerk shall provide electronic

   notification of all electronic filings to Holiday Banta at H.Banta@icemiller.com.
Case 1:20-cv-24342-RNS Document 22-2 Entered on FLSD Docket 03/08/2021 Page 2 of 2




          DONE AND ORDERED in Chambers at Miami-Dade County, Florida this ____ day of

   ______________, 2021.

                                                __________________________________
                                                ROBERT N. SCOLA, JR.
                                                United States Judge

   Copies furnished to: All Counsel of Record




                                                  2
